
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10(z)


Non-Qualified Stock Option Agreement Pursuant to
The Dow Chemical Company 1988 Award and Option Plan

The Dow Chemical Company ("the Company" or "Dow") has delivered to you
prospectus material pertaining to shares of Dow Common Stock covered by The Dow
Chemical Company 1988 Award and Option Plan ("the Plan"). This instrument is
referred to herein as "this Agreement." Terms that are used herein and defined
in the Plan are used as defined in the Plan. THIS DOCUMENT CONSTITUTES PART OF A
PROSPECTUS COVERING SECURITIES THAT HAVE BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933.

TERMS AND CONDITIONS

1.This Agreement is in all respects subject to the terms and conditions of the
Plan, all of which are hereby incorporated herein and by reference made a part
hereof. In the event of any conflict between this Agreement and the Plan, the
terms and conditions of the Plan shall govern and this Agreement shall be deemed
to be modified accordingly.

2.Subject to the vesting and exercise periods specified on the accompanying
award letter and the conditions described below, this Agreement grants you the
right to purchase the number of shares of Common Stock of the Company at the
option price that are each specified on the letter attached to this Agreement
(the "Option"). Notice of the exercise of this Option in whole or in part shall
be made to Smith Barney via on-line trading, VRU, or Customer Service. Such
notice of exercise shall be accompanied by payment in full for the shares
covered thereby. Payment shall be in United States dollars or, at the discretion
of the Compensation Committee, in Common Stock of the Company valued at Fair
Market Value or a combination of dollars and Common Stock of the Company. Dollar
payment shall be made by official bank check, certified check, or the
equivalent. The Stock Award Resource Center shall have discretionary authority
to accept a personal uncertified check or bank transfer in lieu of the foregoing
methods of payment. Prior to such notice of exercise, and prior to the issuance
and delivery of any shares, you (or your successors) shall make arrangements
satisfactory to the Compensation Committee for the payment of any taxes required
to be withheld in connection with the exercise of this Option under all
applicable laws and regulations of any governmental authority, whether federal,
state or local and whether domestic or foreign. The Company and its Subsidiaries
and Affiliates (collectively and individually a "Dow Company") and their
directors, officers, employees, or agents shall not be liable for any delay in
issuance or receipt of any shares pursuant to this Agreement.

3.This agreement shall terminate and your rights under this Agreement shall be
forfeited if your employment with any Dow Company is terminated for any reason
other than death, disability or retirement. In the event of your death,
disability, or retirement while employed by a Dow Company, this Agreement shall,
except as provided below, terminate upon the earlier to occur of (a) five years
after your death, disability or retirement or (b) the original expiration date
of this Agreement as specified on the reverse side of this Agreement. During
your lifetime any Option covered by this Agreement may not be exercised by any
person other than you. The Compensation Committee has the authority, however, to
provide for the continuation of such rights in whole or in part despite such a
termination and forfeiture whenever, in its sole judgment, it determines that
such continuation is in the best interests of the Company. In the event of your
retirement, your current year's Stock Option Grant will be prorated based on the
number of months worked during the year. If you take a leave of absence from a
Dow Company, for any reason, whether or not you intend to return to work, your
award under this Agreement will be modified to comply with the leave of absence
policy established by the Compensation Committee for Plan awards.

4.If (a) you exercise any portion of this Option prior to
                        , and (b) you leave the employment of a Dow Company
within one year after such exercise for any reason except death, disability or
retirement, then you shall pay to the Company any excess of the Fair Market
Value over the exercise price on the date of exercise. You may be released from
this obligation to pay the Company only if the Compensation Committee (or its
duly appointed agent or agents) determines in its or their sole judgment that
such action is in the best interests of a Dow Company.

5.Any cash payments under this Agreement are not compensation, reward, bonus,
fringe benefits or prize in nature (for the purpose of labor or industrial law)
and are not in connection with or in consideration of, your services provided or
to be provided to a Dow Company. The Company is under no obligation to grant you
the right to receive any cash payment under any law, federal, local, domestic or
foreign.

73

--------------------------------------------------------------------------------



6.Your right to exercise this Option may not be sold, pledged, or otherwise
transferred (except as hereinafter provided) and any attempt to sell, pledge,
assign or otherwise transfer shall be void and your rights to the Option shall
therefore be forfeited. Your right to exercise such Option shall, however, be
transferable by will or pursuant to the laws of descent and distribution or you
may make a written designation of a beneficiary on the form prescribed by the
Compensation Committee, which beneficiary (if any) shall succeed to your rights
under this Agreement in the event of your death.

7.If at any time during the term of this Agreement you engage in any act of
Unfair Competition (as defined below), this Agreement shall terminate effective
on the date on which you enter into such act of Unfair Competition, unless
terminated sooner by operation of another term or condition of this Agreement or
the Plan. In addition, if at any time within three years after you exercise any
portion of this Option you engage in any act of Unfair Competition, you shall
promptly pay to the Company any excess of the Fair Market Value over the
exercise price on the date of exercise. The Compensation Committee shall, in its
sole discretion, determine when any act of Unfair Competition has occurred, and
the determination of the Compensation Committee shall be final and binding as to
all parties. For purposes of this Agreement, the term "Unfair Competition" shall
mean and include activity on your part that is in competition with a Dow Company
or is or may be harmful to the interests of a Dow Company, including but not
limited to conduct related to your employment for which either criminal or civil
penalties against you may be sought, or your acceptance of employment with an
employer that is in competition with a Dow Company.

8.By accepting this Agreement you will be consenting to a deduction from any
amounts a Dow Company owes you from time to time (including amounts owed to you
as wages or other compensation, fringe benefits, or vacation pay, as well as any
other amounts owed to you by a Dow Company), to the extent of the amount you owe
the Company under this Agreement. Whether or not the Company elects to make any
set-off in whole or in part under this paragraph, if the Company does not
recover the full amount you owe it, calculated as set forth above, you agree to
immediately pay the unpaid balance to the Company.

9.In the event that additional shares of Common Stock of the Company are issued
pursuant to a stock split or a stock dividend, the Board of Directors shall make
appropriate adjustments in the number and kind of Stock Options credited to your
account and the Option price recorded on the books of the Company as deemed
appropriate.

10.Nothing contained in this Agreement shall confer or be deemed to confer upon
you any right with respect to continuance of employment by a Dow Company, nor
interfere in any way with the right of a Dow Company to terminate your
employment at any time with or without assigning a reason therefore.

11.This instrument shall constitute a Non-Qualified Stock Option Agreement
between the Company and you, and this Agreement shall be deemed to have been
made on                         . To the extent that federal laws do not
otherwise control, this Agreement shall be governed by the laws of the state of
Delaware and construed accordingly. Subject to earlier termination by operation
of another term or condition of this Agreement or the Plan, this Agreement
expires when all Options granted under this Agreement have been exercised or on
the expiration date outlined on the reverse side of this Agreement, whichever
date is earlier. You may choose to reject this award by written notice delivered
to the Compensation Committee of the Company within ninety days of your receipt
of this instrument. Individuals who reject this Stock Option will not receive
additional cash or non-cash compensation in lieu of the Stock Option.

74

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10(z)

